11DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “39” has been used to designate both plurality of second weights and first rim.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 49.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Specification
The disclosure is objected to because of the following informalities:
Page 2 line 29 cites “to flex with push by the user” should be “to flex with a push by the user”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the lure tail" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimlitch, III et al. (US 9,645,181), hereinafter Mimlitch.
Regarding claim 1, Mimlitch teaches of (Figs. 2 and 3) a connector for a flexible fishing lure (Abstract, aquatic toy could be used as a lure) with an interchangeable swimbait (Fig. 3, tail can be changed) comprises:
a male connector (tail assembly 106);
a female connector (left shell 112 and right shell 114);
the male connector comprises a plate (Fig. 3, tail coil holder 130), an anchor (support bracket 122), a cantilever (rod at first end 126), and a lock tab (Annotated Fig. 1 below, small tab by support bracket 122);

the channel comprises a first rim (top edge of inner cavity) and a second rim (bottom edge of inner cavity);
the cantilever (126) being positioned parallel and offset from a first edge of the plate (parallel and offset from the first edge of plate 130 near flanges 134);
a second edge of the plate being positioned opposite the first edge across the plate (second edge of plate 130 is opposite the first edge across the plate 130);
the anchor (122) being fixed in between the cantilever and the plate (Fig. 2, anchor 122 is fixed between the cantilever 126 and plate 130);
the lock tab (Annotated Fig. 1 below, tab) being terminally fixed with the cantilever (terminally fixed with cantilever 126 indirectly), offset from the anchor (offset from anchor 122);
the lock tab (Annotated Fig. 1 below, tab) being oriented away from the first edge (pointed outwards away from the first edge);
the channel traversing through the main body (inner cavity transverse through the main body);
the first rim (top edge) being positioned opposite the second rim (bottom edge) about the main body (top edge opposite the bottom edge);
the bumper (red circle) being fixed within the channel (fixed in the inner cavity), adjacent with the second rim (bottom edge);

the notch being positioned opposite the bumper about the channel (opposite the bumper by being positioned in the rear of the shell 112, 114); and,
the male connector (106) being operatively coupled with the female connector (tail assembly coupled to the channel inside the female connector 112, 114), wherein the male connector is used to engage and disengage with female connector (male connector 106 engages and disengages with the female connector 112, 114).

    PNG
    media_image1.png
    597
    773
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 2 of Mimlitch


the plate (tail coil holder 130), the cantilever (rod at first end 126), and the anchor (122) being slidably engaged within the channel (slides into the channel sideways); and,
the lock tab (Annotated Fig. 1 above, tab) being operatively coupled with the notch (Annotated Fig. 2 above, when the shells 112, 114 are closed, the tab engages with the walls of the notch), wherein the lock tab is used to engage and disengage the notch (Annotated Fig. 2 above, tab is used to engage and disengage the walls of the notch).

Regarding claim 3, Mimlitch teaches of the invention in claim 1, and comprises (Fig. 3):
the male connector (106) further comprises a first tab and a second tab (top 2 flanges 134);
the female connector (112, 114) further comprises a first slot and a second slot (first and second slots in shields 140);
the first tab (134) being fixed adjacent with the plate (130) (tabs 134 fixed adjacent with the plate 130);
the second tab being fixed adjacent with the plate (tabs 134 fixed adjacent with the plate 130), opposite the first tab about the plate (second tab on the opposite side of the plate 130);
the first tab and the second tab being positioned perpendicular with the plate (tabs 134 perpendicular with the plate 130);

the first slot and the second slot being positioned perpendicular with the channel (Annotated Fig. 1 above, first and second slot positioned on the perpendicular axis with the channel):
the first slot being positioned opposite the second slot about the channel (first slot on opposite side of the second slot about the channel);
the first tab being slidably engaged within the first slot (first tab 134 slides sideway within the first slot of one of the shields 140); and,
the second tab being slidably engaged within the second slot (second tab 134 slides sideway within the second slot of one of the shields 140).

Regarding claim 4, Mimlitch teaches of the invention 1, and comprises:
the male connector (106) further comprises a stabilizing frame (tail shaft 124);
the channel (inner cavity) further comprises a third rim (Annotated Fig. 1 above, edge of the shell 112, 114 as pointed by the arrow);
the stabilizing frame (124) being fixed along the second edge (fixed along the second edge by the numeral 126);
the stabilizing frame (124) being positioned coplanar with the plate (positioned coplanar with the plate 130);
the first rim (top edge of the shells 112, 114) being intersected by the third rim (Annotated Fig. 1 above, arrow) (first rim intersects the third rim);

the stabilizing frame (124) being slidably engaged within the third rim (the edge of the stabilizing frame 124 is slidably engaged sideways within the third rim when assembled).

Regarding claim 6, Mimlitch teaches of the invention in claim 1, and comprises (Annotated Fig. 1 above):
the male connector (106) further comprises a finger-receiving groove (opening in which the lock tab extends from);
the finger-receiving groove traversing into the lock tab (traverse into the lock tab); and,
the finger-receiving groove being oriented away from the cantilever (oriented upwards, away from the cantilever 126).

Regarding claim 7, Mimlitch teaches of the invention in claim 1, and comprises (Fig. 2):
a lure body (body assembly 102 formed from shells 112, 114);
a lure tail (tail 110);
the lure tail comprises a fixed end (front end of the tail that attaches to the sealing ring 120) and a free end (Fig. 3, when the tail shaft is attached to the tail, the front end of the tail shaft is the free end);

the lure body being positioned adjacent with the fixed end (lure body is adjacent with the fixed end when assembled);
the male connector (106) being positioned adjacent with the fixed end (adjacent to fixed end);
the fixed end being mounted onto the plate (Fig. 3, when assembled, is mounted onto the plate 130 through the connection of the cantilever 126), adjacent to the second edge (adjacent to second edge of plate 130);
and, the main body (shells 112, 114) being terminally integrated with the lure body (main body forms the lure body and thus is terminally integrated with the lure body).

Regarding claim 8, Mimlitch teaches of the invention in claim 7 and comprises (Fig. 1):
the lure body comprises a head member (front of aquatic toy 100) and a rear member (rear half by the tail 110):
the head member being positioned adjacent with the rear member (head member adjacent to rear member);
the head member being hingedly connected with the rear member (Fig. 3, Col. 2 lines 48-64, the tail assembly 106 is pivotally disposed from the body assembly 102 such that it can oscillate through the water):

and, the main body (shells 112, 114) being integrated into the rear member (main body 112, 114 integrated into the rear member when assembled).

Regarding claim 9, Mimlitch teaches of the invention in claim 8, and comprises (Fig. 2):
the head member and the rear member each comprise a hollow body (head and rear member comprise a portion of the hollow body of body assembly 102);
the hollow body comprises a first casing (portion of shell 112 that encompass the head member) and a second casing (portion of shell 114 that encompass the rear member);
the first casing and the second casing being bilaterally symmetrical to each other (first and second casing bilaterally symmetrical); and,
the first casing being removably attached to the second casing (first casing removably attached to the second casing).

Regarding claim 12, Mimlitch teaches of the invention in claim 7, and comprises (Fig. 1):
a plurality of fin-shaped features (fins);
the plurality of fin-shaped features being distributed about the lure body (fins distributed on the lure body 102 at the front, top, and rear):
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mimlitch, III et al. (US 9,645,181), hereinafter Mimlitch in view of Brown (US 8,316,576).
Regarding claim 10, Mimlitch teaches of the invention in claim 8, but does not appear to teach of comprises:
a plurality of first weights;
a plurality of second weights, the plurality of first weights being mounted within head member; and,
the plurality of second weights being mounted within rear member.
Brown is in the field of lures and teaches of (Fig. 6) a plurality of first weights (weights 30);
a plurality of second weights (weights 28), the plurality of first weights (30) being mounted within head member (front half of fishing lure 10) (within chamber 22 of the head member); and,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimlitch to incorporate the teachings of Brown of a plurality of first weights; a plurality of second weights, the plurality of first weights being mounted within head member; and, the plurality of second weights being mounted within rear member in order to distribute the weight of the body and control how deep the user want the lure to be in the water.  

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mimlitch, III et al. (US 9,645,181), hereinafter Mimlitch in view of Cole (US 5,522,170)
Regarding claim 11, Mimlitch teaches of the invention in claim 7, but does not appear to teach of comprises:
a plurality of eye hooks;
the plurality of eye hooks being distributed about the lure body and,
the plurality of eye hooks being externally connected with the lure body. 
Cole is in the field of lures and teaches of (Fig. 5) a plurality of eye hooks (eyelets 13);
the plurality of eye hooks being distributed about the lure body (distributed about the front, rear, and middle of the lure body 10); and,
the plurality of eye hooks being externally connected with the lure body (eye hooks externally connected with the lure body 10).


Regarding claim 13, Mimlitch teaches of the invention in claim 7, and comprises, wherein the lure tail is made of a plastic material (Col. 2 lines 56-60, the tail is made up of a flexible plastic).
Mimlitch does not appear to teach of comprises, wherein the lure tail is made of a soft-plastic material.
Cole teaches of wherein the lure tail is made of a soft-plastic material (Col. 1 lines 37-41, lure has a flexible tail piece formed from a soft plastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mimlitch to incorporate the teachings of Cole of wherein the lure tail is made of a soft-plastic material in order to produce a life-like wiggling movement when pulled through the water as motivated by Cole in Col. 3 lines 16-19. 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647